Title: To James Madison from Louis-André Pichon, 7 May 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


7 May 1801, Georgetown. Asks that the U.S. government take responsibility for French prisoners until Pichon can have them returned to France or its colonies. Most of them are now in Frederick or in New York and should be put on board the Berceau, which is being fitted out at Boston owing to the generous arrangements of the American government. Requests the federal government to have all at Frederick (except the ill) sent to Boston. Granting this request will permit loading of the Berceau. Without these men it would be impossible to form a crew. Asks JM to submit this letter to the president for his decision.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:123–24). RC 4 pp.; in French; docketed by Wagner.



   
   Earlier, Pichon had informed Lincoln that the French had made no provision for the needs of French prisoners brought by U.S. warships, and since he could not care for them (other than by sending them to France or the colonies) he asked the U.S. to assume their daily upkeep until their departure, with the costs being debited to the French government’s accounts. Lincoln replied that as acting secretary he was limited to generalities (Pichon to secretary of state, 3 Apr. 1801 [DNA: RG 59, NFL, France, vol. 1]; Lincoln to Pichon, 28 Apr. 1801 [AAE: Political Correspondence, U.S., 53:110–12]).



   
   On the following day Pichon reported to Talleyrand that he received favorable answers to all his requests made during his interview with JM. The sixty men at Frederick, Maryland, and about fifty at New York would be taken to Boston and held there until they could board the Berceau (Pichon to Talleyrand, 8 May 1801 [AAE: Political Correspondence, U.S., 53:119–20]).


